Citation Nr: 0841962	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  08-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial increased evaluation for bilateral 
hearing loss, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant & G.M.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1964 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska, which denied the benefit sought on appeal.

In a March 2008 rating decision, the veteran was granted 
service connection for tinnitus.

The veteran appeared and testified before the undersigned 
Veterans Law Judge in August 2008. A transcript is of record.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by a Level II hearing loss for the right 
ear and a Level III hearing loss for the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.385, 4.1, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2008).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2007. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and, (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, the June 2007 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical treatment and 
examination records, hearing testimony, and lay statements 
from the veteran are associated with the claims file. 

The veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran contends that his bilateral sensorineural hearing 
loss is more severely disabling than is reflected by the 
currently assigned disability rating. Because the severity of 
the disorder does not approximate findings which would 
support an increased rating, and VA is obligated to only 
apply applicable rating schedule to disability rating claims, 
the claim will be denied. See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, as in this 
case, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).

A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The veteran's bilateral hearing loss has been rated by the RO 
under the provisions of Diagnostic Code 6100. Since his claim 
was received in May 2007, the current version of rating 
criteria for bilateral hearing loss which became effective 
June 10, 1999, is for consideration. 62 Fed. Reg. 25,202- 
25,210 (May 11, 1999).

Impaired hearing will be considered a disability only after 
threshold requirements are met. Once disability is 
established, levels of hearing loss are determined by 
considering the pure tone threshold average and speech 
discrimination percentage scores. 38 C.F.R. § 4.85(b), Table 
VI. Disability ratings are assigned by combining a level of 
hearing loss in each ear. 38 C.F.R. § 4.85(e), Table VII; 
Lendenmann v. Principi, 3 Vet. App. at 345 (1992) (assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test. The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on controlled speech 
discrimination test. The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test. The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from 38 C.F.R. § 4.86, 
Table VII, by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
Diagnostic Code is 6100. See 38 C.F.R. § 4.85(b), Diagnostic 
Codes 6100-6110 (2008).

The veteran underwent a VA audiology examination in September 
2007. The veteran's hearing was as follows (in Hertz):

Right Ear: 1000/15 2000/55 3000/70 4000/75   Average: 53.75
Left Ear:   1000/15 2000/60 3000/75 4000/80   Average: 57.5

The Maryland CNC word list speech recognition score was 88 
percent for the right ear and 90 percent for the left ear. 

Although the veteran requested a new hearing examination in 
April 2008, stating he could "hardly hear," the Board does 
not find that the medical evidence of record in this case is 
inadequate to evaluate the veteran's hearing loss disorder. 
See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another 
VA examination is not warranted based on the mere passage of 
time]. There is ample medical evidence already of record; and 
no competent medical evidence has been submitted by or on 
behalf of the veteran which suggest that his hearing has 
become worse in the relatively brief period of time since the 
last evaluation. See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's duty to assist is not a license for a "fishing 
expedition"].

Based on the foregoing findings, a review of 38 C.F.R. 
§ 4.86, Table VI, shows at its worst, that the right ear is a 
Roman Numeral II and the left is a Roman Numeral III 
loss. These losses equate to a noncompensable disability 
evaluation under 38 C.F.R. § 4.86, Table VII. 

Through application of the rating schedule as mandated by 
Lendenman, the veteran's hearing loss is currently and 
correctly evaluated as noncompensably disabling. 

Accordingly, the appeal is denied.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


